Citation Nr: 1524866	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  09-09 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) from August 27, 2002 to January 29, 2008, and in excess of 70 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to a service-connected disability prior to January 30, 2008.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from August 2007 and July 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

By way of history, service connection was granted for PTSD by rating decision in August 2007, that established a disability rating of 30 percent, effective in August 2002.  Before the expiration of the appellate period, the Veteran submitted new and material evidence substantiating an increased rating.  Therefore, the August 2007 rating decision did not become final.  See 38 C.F.R. § 3.156(b).  As a result of this evidence, the RO increased the rating to 70 percent from January 2008.  Contemporaneously, the RO denied entitlement to a TDIU in a July 2008 rating decision, for which the Veteran perfected an appeal.  

In January 2013, the Board took jurisdiction of the initial PTSD rating based on section 3.156(b), and remanded it and the TDIU claim for further development.  In February 2013, the Appeals Management Center (AMC) granted an increase to 50 percent from August 2002, and continued the 70 percent in effect from January 2008.  The AMC also granted TDIU, effective in January 2008.  The claims have been returned to the Board, as a claimant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The issue of entitlement to TDIU prior to January 30, 2008 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to July 5, 2007, the Veteran's PTSD has been manifested by symptoms such as weekly panic attacks; impaired judgement; chronic sleep impairment; nightmares; serious anxiety; hypervigilance; avoidance behavior due to a fear of crowds; and disturbances of mood and motivation, leading to occupational and social impairment with reduced reliability and productivity. 

2.  From July 5, 2007, the Veteran's PTSD has been manifested by symptoms such as daily panic attacks; increasing isolation, including from family; paranoia; agoraphobia and an increasing reticence to leave the house without his wife; a tendency to walk off jobs; no close friends; increasingly violent dreams with little restful sleep; mild memory loss; flattened affect; and obsessive rituals, leading to occupational and social impairment with deficiencies in most areas, but not total occupational and social impairment.


CONCLUSIONS OF LAW

1.  Prior to July 5, 2007, the criteria for an evaluation in excess of 50 percent for PTSD have not been met or approximated at any time during the appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2014).

2.  From July 5, 2007, the criteria for a 70 percent evaluation, but no higher, for PTSD are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

In January 2013, the Board remanded the claims for a new VA examination and any outstanding treatment records.  As a result of the remand, the Veteran was afforded a new VA examination in February 2013 to assess the current severity of his service-connected PTSD, including the effect on the Veteran's employability, as well as associating updated VAMC treatment records with the claims file.  Thus there has been substantial compliance with the increased rating claim remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In October 2002, the agency of original jurisdiction (AOJ) sent a letter to the Veteran providing the notice required for the initial claim of service connection.  Service connection was subsequently granted, and the Veteran appealed the initial rating assigned.  In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case.  Neither the Veteran nor his representative alleges such prejudice in this case.  Therefore, no further notice is needed.  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c).  Service treatment records have been associated with the claims file.  Post-service VA treatment records have been secured.  

The Veteran has been medically evaluated multiple times in conjunction with his claim for an increased rating.  The VA examination reports from January 2003, July 2007, April 2008, and February 2013 reflect that the examiners recorded the Veteran's current complaints, conducted appropriate evaluations of the Veteran, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the severity of the Veteran's disabilities under the applicable rating criteria.  The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014); Barr, 21 Vet. App. at 312.

Also, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran declined a hearing before a Veterans Law Judge.  Therefore, the duties to assist have been met.  

Analysis - Increased Rating for PTSD

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2014).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Therefore, the Board will determine whether further staged evaluations are warranted. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  See 38 C.F.R. § 4.126 (2014).  

The pertinent provisions of 38 C.F.R. § 4.130 relating to rating psychiatric disabilities read as follows: 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is evidence of total occupational and social impairment due to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id.  The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

The Federal Circuit has indicated that when addressing the issue of a veteran's entitlement to a disability rating under 38 C.F.R. § 4.130, an explicit finding as to how most of the enumerated areas are affected may be important, if not absolutely required.  See Vazquez-Claudio v. Shinseki, 2012-7114 (Fed. Cir. Apr. 8, 2013). 

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM- IV), p. 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126 (2014); VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 (1995).  

In this case, the Veteran essentially contends that his PTSD is more disabling than contemplated by the current disability evaluation.

In October 2002, a VA psychiatrist noted the Veteran was alert and oriented with full range of appropriate affect.  His mood was good and he showed no suicidal or homicidal ideation.  He was goal orientated and had no delusions and no referential thinking.  His intellect was grossly intact and insight fair.  His judgment was unimpaired and he displayed no unusual behavior.

November 2002 VA Medical Center (VAMC) records noted that the Veteran was unemployed and had a history of polysubstance abuse.  During a medication management visit the psychiatrist noted that the Veteran was alert and oriented with full range of appropriate affect.  His mood was good and he showed no suicidal or homicidal Ideation.  He was goal orientated and had no delusions and no referential thinking.  His intellect was grossly intact and insight fair.  His judgment was impaired by anxiety.  

At a December 2002 VAMC session, the clinician noted the Veteran was alert and oriented with full range of appropriate affect.  His mood was good and he showed no suicidal or homicidal ideation.  He was goal orientated and had no delusions and no referential thinking.  His intellect was grossly intact and insight fair.  His judgment was impaired by anxiety.  

In January 2003 at the VAMC the Veteran reported experiencing serious anxiety or tension in the past 30 days, but denied having serious thoughts of suicide or having suicide attempts.  The Veteran was given a GAF score of 50, and the Veteran noted that he felt he was unemployable.  He denied his history of polydrug abuse and refused to use a 12 step program.  The examiner noted his mental health status was good and that the Veteran had a support system in his family and the church.  

The Veteran was seen for a VA examination in January 2003.  The Veteran reported that he had been married for 20 years and reported a good relationship with his wife, and good relationship with his daughter.  He also stated he had friends, including a couple of close friends, but currently did not socialize with anyone as he was embarrassed about not having a job.  He reported his last full time job was 10-15 years prior.  He reported that he had no hobbies.  He denied suicide attempts or assaultiveness.  The examiner noted the Veteran was oriented and could recall objects.  The Veteran reported "many instances of panic attacks at night."  He stated he sleeps only a couple of hours.  He reported vague auditory hallucinations starting a year prior, but no delusions.  He reported no present flashbacks, but did report increased arousal including startle response and hypervigilance.  His GAF score was a 45.  

In February 2003, the Veteran was seen for treatment, and the clinician reported the Veteran was alert and oriented, with full range of appropriate affect.  His mood was good and he had no suicidal or homicidal ideation.  He had no delusions and no referential thinking.  Intellect was intact and insight fair.  Speech was normal and he displayed no unusual behavior.  Judgement, however, was impaired by anxiety.  

In April 2003, a VA clinician noted the Veteran's mental health status was good.  The Veteran denied suicidal or homicidal ideation and noted that he had a support system in his family and the church.  

In May, June, and October 2003, the Veteran was seen for treatment, the clinician reported the Veteran was alert and oriented, with full range of appropriate affect.  His mood was good and he had no suicidal or homicidal ideation.  He had no delusions and no referential thinking.  Intellect was intact and insight fair.  Speech was normal and he displayed no unusual behavior.  Judgement was impaired by anxiety.  

In March 2004, the Veteran was seen at the VAMC, where the clinician noted the Veteran continued to self-medicate with sedatives.  He reported that he had not had family or social problems in the month prior to his interview.  

In July 2005, the Veteran complained of symptoms including nightmares, flashbacks, fear of crowds, and chronic insomnia.  The examiner noted that the Veteran was neatly groomed, cooperative, and informative.  He had normal speech, psychomotor function, and cognitive function.  His mood was euthymic and his affect appropriate; he had no suicidal or homicidal ideation and no evidence of psychotic thinking.  His insight and judgment were good.  He had a GAF score of 50.  

In January 2006, the Veteran was seen for treatment  and the clinician reported the Veteran was alert and oriented, with full range of appropriate affect.  His mood was good and he had no suicidal or homicidal ideation.  He had no delusions and no referential thinking.  Intellect was intact and insight fair.  Speech was normal and he displayed no unusual behavior.  Judgement was impaired by anxiety.  

In July 2006, the Veteran stated he would like to go back to work but it would have to be a slow process or something without a lot people.  His speech and psychomotor function were normal.  His mood continued to be euthymic.  He had no suicidal or homicidal ideation.  His judgment and insight were very good.  He displayed significant avoidance behavior related to war and had increased arousal symptoms, as well as chronic insomnia, irritability, hypervigilance, and flashbacks.  He had panic attacks that occurred once per week.  He maintained close family contact.  

In October 2006, the Veteran stated at a VAMC session that he found it difficult to socialize or work around other people.  

In January 2007, the Veteran was seen at the VAMC.  He was noted to have panic disorder.  His speech and psychomotor function were normal.  His mood continued to be euthymic.  He had no suicidal or homicidal ideation.  His judgment and insight were very good.  He displayed significant avoidance behavior related to war and had increased arousal symptoms, as well as chronic insomnia, irritability, hypervigilance, and flashbacks.  He had panic attacks that occurred once per week.  He maintained close family contact.  

In February 2007, the Veteran was assigned a GAF score of 50.  The Veteran reported he still had sedative dependence, which he believed he needed to treat his PTSD related anxiety.  

In March 2007, the Veteran reported at the VAMC that was "doing good, a little bored."  

In April 2007, the Veteran reported stress and anxiety, as well as panic attacks.  

On July 5, 2007, the Veteran was seen for a VA examination to assess the current severity of his disability.  The examiner noted that the Veteran displayed symptoms of combat-related nightmares once per week, flashbacks, and daily, severe intrusive thoughts of war experiences.  He also displayed markedly diminished participation in significant activities and feelings of detachment from others; as well as daily or almost daily moderate to severe panic attacks; difficulty staying asleep; irritability; hypervigilance; and exaggerated startle response.  He stated his wife forced him to attend social and family functions, but he experienced panic in a crowd.  He had no close friends.  The examiner noted that the Veteran has not been able to hold a job for more than two years since leaving the military and he last had a job in 2003 but he lost the job when the clinic closed.  He stated that he would get into arguments with his supervisors and then walk off the job and left jobs when he perceived management harassment.  The examiner noted the Veteran displayed no impairment of thought processes or communication.  His thought processes were logical, linear, and goal directed.  His concentration, focus, and memory were adequate and he was oriented to time, place, and person.  His judgment was fair and his speech was normal.  He denied suicidal or homicidal ideation.  

In January 2008, the Veteran noted at the VAMC he felt paranoid and defensive, and his dreams were increasingly more violent.  He felt increasingly stressed by his daughter's wedding and felt angry at the government and the world.  He had a GAF score of 50.  

On January 30, 2008, the Veteran submitted a statement to VA that his PTSD was getting progressively worse.  

In March 2008, a VAMC clinician noted the Veteran had been increasingly isolating himself.  

In April 2008, the Veteran was seen at the VAMC.  He reported that he could not work anywhere and it was "destroying" his family.  He stated he would worry all night and then finally sleep.  He stated he tried to go out with his family and became nervous so he stayed in the house and had a panic attack and became depressed.  In a different session, the Veteran stated he was irritable and had been more isolated.  The clinician noted the Veteran was alert, oriented, cooperative, and his mood anxious, and affect blunted.  He had no suicidal or homicidal ideation and his judgment was intact and insight good.  

In April 2008, the Veteran was seen for another VA examination.  His GAF score was a 42.  The examiner noted severe occupation impairment event, and continued unemployment and failure to obtain work.  According to the examiner, social impairment was evident in the Veteran's increased isolation and dysfunctional communication pattern with his wife.  The Veteran also stated that since his last examination he now had nightmares two to three times per week.  The Veteran admitted that he only attended one significant family event since his last examination.  He required that his wife shop only at certain times so he could go with her and stated he was not looking forward to his daughter's wedding.  He also stated since the last examination that he had episodes were he would go a month or more without talking to his wife.  He also noted panic attacks every other day and more hyperarousal.  The Veteran experienced no impairment of thought processes or communication, and his thoughts were logical, linear and goal directed.  His judgment was fair and speech was normal.  He denied suicidal or homicidal ideation.  

In July 2008, a psychologist from the Behavioral Health Service of the Philadelphia VA Medical center submitted a letter noted that the Veteran received therapy and substance dependence counseling, as well as cognitive behavioral therapy in group and individual sessions.  The clinician noted the Veteran's current symptoms were severe anxiety with panic attacks and agoraphobia, intrusive thoughts and memories of the military trauma, nightmares, avoidance of situations that remand him of the trauma, chronic sleep impairment, hypervigilance, irritability, excessive worrying, social isolation, and depressed mood.  The clinician also noted that the Veteran could not tolerate crowds or social situations and that the Veteran's symptoms impaired his ability to work, engage in activities or daily living, and to relate appropriately to other people.  

The Veteran also submitted a statement in July 2008 that his PTSD had worsened with an increase in panic attacks and nightmares and that he tried to get full time work but could not leave the house.  He also stated his family was always "stressed" and angry with him because of his condition.  

In January 2009, the Veteran was assigned a GAF score of 60.  

In March 2009, the Veteran was experiencing hypervigilance, avoidance, and sleep impairment.  A clinician noted he was alert, oriented and cooperative.  His mood was "not too bad" and affect congruent.  Judgment and insight were "fair."  

In April 2009, the Veteran was seen at the VAMC.  He was experiencing anxiety, hypervigilance, avoidance, and sleep impairment.  A clinician noted he was alert, oriented and cooperative.  His mood was tired and affect constricted.  Judgment was intact and insight good.  At other sessions he had similar mental status except his mood was "tired, disappointed" or "anxious and sad." 

In May and June 2009, the Veteran reported anxiety, hypervigilance, sleep impairment with nightmares, and social isolation.  A clinician noted he was alert, oriented and cooperative.  His mood was "not too bad" and affect congruent.  His thought process was logical and linear.  Judgment was intact and insight good.  At another session he had similar mental status, except his mood was "tired, disappointed" or "anxious and sad." 

In July 2009, the Veteran reported having experienced serious depression and serious anxiety or tension in the past 30 days, but denied serious thoughts of suicide.  He stated he was not bothered by family or social problems.  He reported anxiety, hypervigilance, sleep impairment with nightmares, and social isolation.  A clinician noted he was alert, oriented and cooperative.  His mood was good and affect congruent.  His thought process was logical and linear.  Judgment was intact and insight good. 

In records dated in August 2009 through April 2011, clinicians noted the Veteran was alert, oriented, and cooperative.  His mood varied.  He denied suicidal or homicidal ideation and his thought process was logical, linear, and goal directed.  Judgment was intact, and  insight was good.

In May and June 2011, the Veteran experienced sleep impairment with nightmares, anxiety, avoidance, and hypervigilance and his mood was "tired." 

In July 2011, a VAMC clinician noted that the Veteran was very friendly and informative.  He had normal speech and psychomotor functions.  The clinician noted that Veteran's mood was euthymic and his affect was bright.  He had no suicidal thoughts.  His usual (chronic) PTSD symptoms were unchanged and included recurrent, unwanted memories of Vietnam, increased arousal symptoms related to chronic insomnia, irritability, hypervigilance, and flashbacks.  His insight and judgment were noted to be unchanged and very good.  He later reported feeling "dreadful" and that he experienced sleep impairment with nightmares, anxiety, avoidance, and hypervigilance.  The Veteran noted that he had been irritable and anxious since last session and had isolated himself.  At a different session he noted that he continued to feel more comfortable accompanying wife than doing things alone.

From August to December 2011, the Veteran experienced sleep impairment with nightmares, anxiety, avoidance, and hypervigilance:  He also displayed constant similar mental symptoms, although his mood would change sometimes.  He was cooperative, pleasant, appropriately dressed and oriented to time, place, and person.  He displayed appropriate affect and mood and expressed no intent to harm himself or others.  His insight and judgment were good.  His moods varied.  

In January 2012, the Veteran reported nightmares three to four times per week.  His GAF score was a 70.  

In March 2012 the Veteran displayed worsening hypervigilance and "okay" and sometimes "up and down" mood. 

In May 2012 the Veteran reported his mood was "terrible."   

In June 2012, the Veteran was alert, oriented, and cooperative . His mood was "so so."  He denied suicidal or homicidal ideation, and this thought process was logical, linear, and goal directed.  Judgment was intact and insight good.

In July through September 2012, the Veteran was assigned a GAF score of 70 at the VAMC.  He experienced sleep impairment with nightmares, anxiety, avoidance, and hypervigilance.  He was cooperative, pleasant, appropriately dressed and oriented.  He displayed appropriate affect and mood. The examiner noted no evidence expressed or observed of delusions, hopelessness, or intent to harm to self or others.

In October through November 2012, the Veteran was noted to be cooperative, pleasant, appropriately dressed and oriented to person, place, and time.  He displayed appropriate affect and mood.  At a different session he displayed sleep impairment with nightmares, anxiety, avoidance, and hypervigilance.  The clinician noted he was alert, oriented, and cooperative.  His mood was "not good," or "so so," as was affect.  He denied suicidal and homicidal ideation.  His thought process was logical, linear, and goal directed.  Judgment was intact and insight good.  

In February 2013, the Veteran was afforded a VA examination to determine the current severity of his PTSD.  The examiner noted the Veteran had occupational  and social impairment with deficiencies in most areas, such as work, school, family, judgment, thinking and or/mood.  He noted his relationship with his wife was "ok" and that his wife was quiet and introverted and that he would snap at her and become angry when she did not respond to him.  He stated he did not like to leave the house without his wife because he was too easily angered when frustrated, and that his mind "goes blank" and then his wife would have to scream at him to get him to come back.  He also stated that because he would yell at workers in stores he now deferred to his wife to interact with them.  He stated that although he remains close with his living siblings that he would go through moods where he say and do things that he could not take back, and that he would "go off the handle" if things did not go well.  He also reported that he does not have friends and stays at home.  The examiner noted the Veteran displayed depressed mood; anxiety; panic attacks that occur weekly or less often; chronic sleep impairment; mild memory loss; flattened affect; disturbances in mood or motivation; difficulty in establishing and maintaining effective work and social relationships; suicidal ideation; and obsessional rituals.  Overall the examiner noted the Veteran appeared well groomed and was alert and oriented.  His affect was flat and his thought process logical and goal directed. He displayed no psychosis.  He reported suicidal ideation, but denied any plan.  The examiner noted the Veteran currently limited social interaction with family and church for fear he would "go blank" and lose his temper.  The examiner opined that reacting appropriately to feedback or direction from a supervisor would likely be exceeding difficult for him and that it would be highly unlikely that he would be able to manage in a work setting.  

When the evidence is taken as a whole, the Board finds that Veteran's disability approximates a 70 percent rating from July 5, 2007, the date of his VA examination, and a 50 percent disability rating prior to that date.  

Prior to July 5, 2007, the Veteran continually demonstrated judgment impaired by serious anxiety, with resultant drug dependency; panic attacks more than once per week; sleep impairment, including nightmares and insomnia; hypervigilance; avoidance behavior; and difficulty being around other people besides his immediate family, including in work settings.  He also displayed vague auditory hallucinations for a period of one year in 2003.  These symptoms are hallmarks of a 50 percent rating, and many are specifically listed in the Diagnostic Code as examples, including his impaired judgment; difficulty establishing and maintaining effective work and social relationships; disturbances in mood and motivation; and panic attacks more than once a week.  

However, during the part of the appeal period prior to July 5, 2007, the Veteran also demonstrated occasional good moods; no suicidal or homicidal thoughts; no delusions; and his speech, thinking, and cognitive functions were always normal.  He always displayed appropriate behavior at counseling, as well as always being appropriately dressed and groomed.  Also, while he did experience trouble working with others, he had a good relationship at that point with his wife of twenty years and his daughter, as well as a few close friends and church support.  It was not until 2007 that the Veteran noted he was fighting with his wife and would not speak to her for long periods of time, indicating that he did not have the ability to maintain effective relationships.  Prior to that time he noted a good relationship with his wife and daughter.  Furthermore, while the Veteran reported one instance in 2003 of audiological hallucinations, no other medical or lay evidence references this symptom at all other times during the appeal period; thus this symptom is not persistently shown.  Therefore, while he had deficiencies in mood, judgment and work, he did not display impairment when it came to family or thinking and thought processes.  

Overall, the Veteran's panic attacks; impaired judgement; chronic sleep impairment; nightmares, anxiety; hypervigilance; and disturbances of mood and motivation are indicative of the 50 percent rating currently assigned for the period prior to July 5, 2007. 

From July 5, 2007, symptoms which the Veteran has reported or exhibited include daily panic attacks; increasing isolation, including from family; agoraphobia and an increasing reticence to leave the house without his wife; no close friends; sleep impairment, which now include increasing violent dreams, little restful sleep, and worrying all night; and more recently, mild memory loss, flattened affect, and obsessive rituals, which are indicative of and accounted for in the assignment of a 70 percent rating.  While the Veteran reported suicidal ideation at his most recent examination, he did not have a plan, and he has also denied these ideations on all other occasions; thus they are not constant or persistent to the point where they cause him total impairment.  The February 2013 VA psychologist opinion that the Veteran is unable to do work is also contemplated by the 70 percent rating. 

The Veteran demonstrated that he did not have total social impairment from July 5, 2007.  In fact, the Veteran has been shown to have normal communication, as his intuition has consistently been judged as good or fair, and his thought process consistently described as goal-directed, oriented, and linear, by his examiners.  He has also demonstrated the ability to perform activities of daily living, grooming, and self-care, orientation as to time and place, and intact memory, except most recently some problems with short term memory.  Thus, in the absence of total social impairment due to his symptoms, a 100 percent rating under the General Rating Formula cannot be assigned from July 5, 2007.

The above symptoms most closely approximate the criteria for the currently assigned 70 percent rating (noted above), and even when resolving reasonable doubt in the Veteran's favor, the Board finds that no more than a 70 percent rating is warranted during this part of the appeal period.  

In reaching these determinations, the Board has considered whether, under Fenderson a higher rating might be warranted for any period of time during the pendency of this appeal.  See Fenderson, supra.  But there is no evidence that the Veteran's PTSD warranted an evaluation in excess of the 50 percent evaluation at any time prior to July 5, 2007, or in excess of 70 percent thereafter, for the above reasons.  The Veteran clearly shows a worsening of symptoms starting in 2007, both by his own lay statements, and the medical evidence of record when he began to become unable to go to public places without his wife, while simultaneously experiencing a deterioration of his relationships with his wife, family and friends, and church.  Therefore, a staged rating beginning at that time is warranted.

Extraschedular Consideration of PTSD

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Id.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014). 

The Board finds that referral for extraschedular consideration is not warranted.  The Veteran's service connected PTSD is contemplated and reasonably described by the rating criteria under Diagnostic Code 9411.  See 38 C.F.R. § 4.130 (2014).  In this regard, the Veteran's PTSD has specifically been manifested impaired judgement; chronic sleep impairment including nightmares; anxiety; hypervigilance; avoidance behavior; and disturbances of mood and motivation, leading to occupational and social impairment with reduced reliability and productivity prior to July 5, 2007; and daily panic attacks; increasing isolation, including from family; agoraphobia and an increasing reticence to leave the house without his wife; no close friends; mild memory loss, flattened affect; and obsessive rituals, afterwards.  As shown above, this type of disability picture is specifically addressed in the rating criteria set forth in Diagnostic Code 9411.  See id.  Accordingly, the Board finds that a comparison of the Veteran's PTSD with the schedular criteria does not show that it presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2014).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  

Next, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  In this case, the Veteran has only been granted service connection for his PTSD and thus cannot be looked at in combination other service-connected disabilities.  Therefore, the Board finds that the schedular criteria adequately describe the Veteran's PTSD. 38 C.F.R. § 4.130, Diagnostic Code 9411.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

A rating excess of 50 percent prior to July 5, 2007 for service-connected PTSD, is denied. 

From July 5, 2007, an evaluation of 70 percent, but no higher, for PTSD is granted, subject to regulations applicable to the payment of monetary benefits.

REMAND

Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  See 38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (2014).

A TDIU may be assigned when a disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2014).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id. 

While the Board has granted a 70 percent disability rating from July 5, 2007, the Veteran prior to July 5, 2007 is only service-connected for PTSD evaluated as 50 percent disabling.  The Veteran's rating, as per 38 C.F.R. § 4.25 (2014), was only 50 percent; therefore, he did not satisfy the minimum percentage rating requirements of 38 C.F.R. § 4.16(a) (2014) for a TDIU for that part of the appeal period.

However, VA regulations provide that if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation and Pension Service for extraschedular consideration all cases where the veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability. 38 C.F.R. § 4.16(b) (2014).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b) (2014).

The United States Court of Appeals for Veterans Claims (Court) has held that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that the Veteran's disability does not prevent him or her from performing work that would produce sufficient income to be other than marginal. Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). 

The Board cannot assign an extraschedular evaluation in the first instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Instead, the Board must refer the Veteran's claim to the Under Secretary for Benefits or Director of Compensation and Pension Service for this special consideration when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  Only after the Director has determined whether an extraschedular evaluation is warranted does the Board have jurisdiction to decide the merits of the extraschedular aspect of the TDIU claim or increased rating claim.

The record reflects that the Veteran has not worked regularly throughout the entire appeal period.  During his July 2003 VA examination, the Veteran stated that his last full time job was approximately 10-15 years prior and that he has not been able to work regularly because "it is like a blocking thing" and stated that he had opportunities to work but did not take advantage of them and could not explain why.  The Veteran also stated during VAMC treatment sessions that he felt he was unemployable.  Other times he noted that his overall support came from his spouse's employment and VA clinicians noted he seemed satisfied with this lifestyle.  However, in July 2006, the Veteran stated he wanted a job but it would have to not be around a lot of people, and in October 2006 at the VAMC he noted it was difficult to socialize or work around other people.  At his July 2007 VA examination the Veteran stated that when he was working that he would get into arguments with supervisors and then walk of the job, or leave after what he perceived as management harassment.  

Thus, given the record that reasonably raises the possibility that the Veteran could not work due to his service-connected disability prior to January 30, 2008, the Board refers the Veteran's claims to the Under Secretary for Benefits or Director of Compensation and Pension Service for an extraschedular evaluation under 38 C.F.R. § 4.16(b) (2014) for the period prior to January 30, 2008.

Accordingly, the case is REMANDED for the following actions:

1.  Submit the issue of an extraschedular rating for TDIU prior to January 30, 2008 to the Under Secretary for Benefits or Director of Compensation and Pension Service for an extraschedular evaluation under 38 C.F.R. § 4.16(b) (2014).  The Veteran's service-connected disability, as well as his employment history, educational and vocational attainment and all other factors having a bearing on his employability (or lack thereof) should be considered.  The response from the Under Secretary for Benefits or the Director of Compensation and Pension Service must be included in the claims file.

2.  Thereafter, readjudicate the Veteran's extraschedular TDIU claim based upon the relevant evidence, to include the response from the Under Secretary for Benefits or the Director of Compensation and Pension Service.  If the benefit sought on appeal is not granted, the RO should issue the Veteran and his representative a Supplemental Statement of the Case (SSOC) and provide them an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


Department of Veterans Affairs


